DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is a replacement final action in response to the reply filed on October 01, 2020. Claims 1-15 are pending in the application, claims 14-15 are withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed May 01, 2020.

Allowable Subject Matter
3.	The indicated allowability of claims 4 and 6-13 is withdrawn in view of the newly discovered reference to Marshall (GB 2488735).  Rejections based on the newly cited reference(s) follow.
Claim Objections
4.	Claim 8 is objected to because of the following informalities:  
Claim 8: On line 2, “the extent” lacks proper antecedent basis and should recite “an extent”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (GB 2488735).
Regarding claim 1, Marshall discloses a drug delivery device (104, Fig 6) for sequential administration of substances (Page 10, lines 11-19), comprising: - a first variable volume reservoir (126, Fig 6) holding a first substance (106, Fig 6) and comprising a first outlet (reservoir 126 comprises an outlet 170 that interfaces with needle hub 176, best seen in Fig. 2; Page 19, line 26 –Page 20, line 7) and a first displaceable wall (134, Fig 6), - a second variable volume reservoir (128, Fig 6) holding a second substance (108, Fig 6) and comprising a second outlet (reservoir 128 comprises an outlet 172 that interfaces with needle hub 176, best seen in Fig. 2; Page 19, line 26 –Page 20, line 7) and a second displaceable wall (136, Fig 6), - a first wall actuation structure (148, Fig 7) activatable to move the first displaceable wall and thereby expel a dose of the first substance through the first outlet (Page 15, lines 11-13), - a second wall actuation structure (150, Fig 7) activatable to move the second displaceable wall and thereby expel a dose of the second substance through the second outlet (Page 15, lines 14-16), and - a drive structure (142, Fig 7) for activating the first wall actuation structure and the second 
Regarding claim 2, Marshall discloses the predetermined movement is uninterrupted (Page 16, lines 23-32).
Regarding claim 3, Marshall discloses a housing extending along a longitudinal housing axis and accommodating, at least partly, the first wall actuation structure and the second wall actuation structure (Page 5, lines 19-22), wherein the drive structure is axially fixed with respect to the housing during the predetermined movement (the drive structure 142 (comprising gears 152,154) rotates under the force of the spring 146, thus it does not move axially during actuation; Page 16, lines 23-32).
Regarding claim 4, Marshall discloses a torsion spring (146, Fig 6) operatively coupled with the drive structure and adapted to release rotational energy to cause the drive structure to perform the predetermined movement (Page 16, lines 23-32).

8.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leak (US 20130267908).
Regarding claim 1, Leak discloses a drug delivery device (10, Fig 1) for sequential administration of substances, comprising: a first variable volume 

    PNG
    media_image1.png
    326
    671
    media_image1.png
    Greyscale

Regarding claim 2, Leak discloses all of the elements of the invention as discussed above. Leak further discloses that the predetermined movement is uninterrupted (the second medicament dispense occurs after the dose of the first medicament is fully dispensed, paragraph 0091).
9.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 20140303560).
Regarding claim 1, Yates discloses a drug delivery device (10, Fig 11) for sequential administration of substances, comprising: a first variable volume reservoir (100, Fig 11) holding a first substance (102, Fig 11) and comprising a first outlet (see Fig 11) and a first displaceable wall (104, Fig 14), a second variable volume reservoir (90, Fig 11) holding a second substance (92, Fig 11) and comprising a second outlet (see Fig 11) and a second displaceable wall (94, Fig 14), a first wall actuation structure (516, Fig 15) activatable to move the first displaceable wall and thereby expel a dose of the first substance through the first outlet (Para 0180), a second wall actuation structure (514, Fig 15) activatable to move the second displaceable wall and thereby expel a dose of the second 
Regarding claim 3, Yates discloses all of the elements of the invention as discussed above. Yates further discloses a housing (see figures 1-3) extending along a longitudinal housing axis and accommodating, at least partly, the first wall actuation structure and the second wall actuation structure, wherein the drive structure is axially fixed with respect to the housing during the predetermined movement (drive structure 300 doesn’t move as it is bound to a circuit board; See Fig 13; Para 0147).
10.	Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hayton (US 20180193568).

Regarding claim 2, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the movement is uninterrupted (After dispense of the secondary medicament, the dose button 15 reaches the primary dispense button. Then the secondary drive sleeve 16 in its original initiate position. The dose button 15 engages the primary dispense button and initiates dispense of the primary medicament by declutching the clutch inside the primary drug delivery assembly 2, paragraph 0079)
Regarding claim 5, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the drive structure (16, Fig 1) is operatively coupled with the first wall actuation structure (19, Fig 1) and decoupled from the second wall actuation structure (12, Fig 1) during the first part movement (For dispense, the user depresses the dose button 15. The depression of the dose button 15 displaces the dose dial 12 and in turn the secondary drive sleeve 16 in distal direction., paragraph 0078) and operatively coupled with the second wall actuation structure and decoupled from the first wall actuation structure during the second part movement (After dispense of the secondary medicament, the dose button 15 reaches the primary dispense button. Then the secondary drive sleeve 16 in its original initiate position. The dose button 15 engages the primary dispense 
Regarding claim 6, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the first wall actuation structure (19, Fig 1) comprises a first set of teeth (21 and 23, Fig 1) and the second wall actuation structure (12, Fig 1) comprises a second set of teeth (18, Fig 1), and wherein the drive structure (16, Fig 1) comprises a plurality of teeth (17, Fig 2) configured for sequential engagement with the first set of teeth and the second set of teeth (Para 0074-0075).
Regarding claim 7, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the drive structure (16, Fig 1) comprises a cylindrical surface (surface comprising teeth 17, Fig 2) and the plurality of teeth (17, Fig 2) are distributed on the cylindrical surface.
Regarding claim 8, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the drive structure (16, Fig 1) forms part of a user operable dose setting mechanism (11, Fig 1) and the extent of the predetermined movement is selectable by the user in accordance with a predefined dose setting scale (Para 0040; Para 0068).
Regarding claim 9, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the drive structure comprises a plurality of dose related indicia (Para 0080).
Regarding claim 10, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the drive structure (16, Fig 1) extends along a longitudinal drive structure axis (See Fig 1), wherein the first wall actuation 
Regarding claim 11, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses in each of the number of different axial positions the first set of teeth and the second set of teeth are adapted to sequentially engage with a dose specific number of the plurality of teeth on the drive structure (Para 0076, lines 12-14; Para 0077).
Regarding claim 12, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the cylindrical surface is an inner surface oriented radially inwardly, and wherein the first set of teeth and the second set of teeth are axially displaceable within a space surrounded by the inner surface (Para 0074-0075).
Regarding claim 13, Hayton discloses all of the elements of the invention as discussed above. Hayton further discloses the plurality of teeth are arranged such that during one sequential administration of the first substance and the second substance a first engaging tooth will engage with the second set of teeth immediately after a last engaging tooth disengages from the first set of teeth (Para 0078-0079).
Response to Arguments
Applicant's arguments filed 10/01/2020 regarding Leak not disclosing a “sequential” delivery have been fully considered but they are not persuasive. As .
Applicant's arguments filed 10/01/2020 regarding Yates or Hayton not disclosing “sequential” delivery have been fully considered but they are not persuasive. Yates teaches dispensing the drug in a sequential order (Para 0020). Similarly, Hayton teaches that the substances are delivered sequentially in Paragraphs 0009 and 0079.  Oxford dictionary defines sequential as “forming or following in a logical order or sequence”, therefore, the limitation is met as long as the substances are not dispensed simultaneously.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.